Citation Nr: 0009694	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-35 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation of postoperative 
anterior cruciate ligament (ACL) repair, right knee, with 
degenerative joint disease, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT VIDEO CONFERENCE ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran had active service from April 1985 to August 
1988, with three years prior active duty.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision in which 
the New Orleans regional office (RO) increased the rating for 
postoperative ACL repair of the right knee with degenerative 
joint disease to 10 percent disabling.  

The veteran testified at a videoconference before the 
undersigned member of the Board at the RO in September 1998. 

In January 1999, the Board remanded the veteran's case for 
additional development, to include affording him the 
opportunity for a new VA examination.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

FINDINGS OF FACT

The veteran's right knee disorder is manifested complaints of 
pain and giving way, with objective findings including mild 
atrophy of the right quadriceps, slight tenderness over the 
medial joint line, slightly restricted range of motion due to 
pain, and slight anterior drawer sign resulting in a sense of 
instability.  X-ray showed minimal degenerative changes, 
possible joint effusion, and the presence of a fixation 
device. 


CONCLUSIONS OF LAW

1.  A disability evaluation higher than 10 percent for slight 
recurrent lateral instability of the left knee is not 
warranted either under the schedular or extraschedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1999).

2.  A separate schedular evaluation of 10 percent, but not in 
excess thereof, for traumatic degenerative arthritis, status 
post meniscectomy of the right knee is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1999); 
VAOPGCPREC 23-97 (7/1/97).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran injured his 
right knee during service and underwent surgical repair of 
the ACL in October 1984.

Following separation from service, the RO, in December 1988, 
granted the veteran's claim for service connection for a 
right knee disability identified at that time as post-
operative ACL repair, right knee.  It was noted that the 
veteran failed to report for examination and that a 
noncompensable rating was assigned under 38 C.F.R. § 4.71, 
Diagnostic Code (DC) 5257 (for other impairment of the knee).   

A July 1995 VA record indicates that the veteran's physician 
signed a request for a hinged knee brace to help with his 
right ACL tear, status post repair. 

In an October 1995 statement, the veteran requested an 
increased rating for his service-connected right knee 
disorder.  He asserted that the right knee condition had 
become worse, that the knee caused pain and stiffness, and 
that the knee was unstable, necessitating the use of a knee 
brace.  

VA outpatient treatment records show that the veteran was 
treated for complaints of right knee pain, instability, and 
giving way.  Findings included:  mild effusion and tenderness 
(July 1995); mild atrophy of the quadriceps, range of motion 
from 0 to 130 degrees, 1+ medial laxity, positive lateral 
laxity, and positive Lachman and anterior drawer signs 
(November 1995); and minimal degenerative joint disease seen 
on X-rays (December 1995).     

On VA examination in March 1996, the veteran reported that 
his right knee injury has been causing him intermittent pain.  
Physical examination revealed atrophy of the right quadriceps 
muscle without swelling or deformity of the right knee.  
Range of motion testing showed that the veteran's right knee 
had flexion to 5 degrees and extension to 100 degrees.  
Complaints of pain and crepitation were reported on motion.  
X-rays reportedly showed a staple in the proximal right tibia 
with no fracture and no subluxation.  The diagnosis was 
status post surgical repair of the ACL of the right knee.  
The X-ray report indicated that the right knee showed post 
surgical changes and degenerative joint disease.

In an April 1996 decision, the RO recharacterized the 
veteran's right knee disorder as postoperative ACL repair, 
right knee, with traumatic degenerative joint disease.  By 
this decision, the disability rating for the service-
connected disorder was increased to 10 percent under 
38 C.F.R. § 4.71, DC 5010-5257 (for arthritis and other knee 
impairment).

In his May 1996 notice of disagreement (NOD), the veteran 
asserted that a 30 percent rating was in order for his 
service-connected right knee disorder.  Essentially, he 
claimed that the knee disorder caused symptoms including: 
recurrent subluxation necessitating the use of a brace, 
effusion, atrophy of the quadriceps, swelling and deformity 
of the knee, and crepitation and pain on use.  With his NOD, 
the veteran submitted photos of both knees.

During his January 1997 VA examination, the veteran reported 
giving way of the right knee, pain about the patella area, 
and swelling.  Physical examination of the right knee 
revealed surgical scars, full range of motion with 
crepitation on motion, no medial ligamentous laxity, positive 
lateral laxity that was equal to that of the left knee, 
negative anterior drawer sign, negative Lachman, negative 
McMurray, and slight tenderness about the knee, the patella, 
and the medial/lateral ligamentous knee area.  It was noted 
that the veteran ambulated without a limp and without need of 
support, that there was no gross deformity of the knee, and 
that there was only minimal swelling, if any.  He had no knee 
brace on the knee at the time of the examination.  The 
diagnosis was degenerative joint disease of the right knee by 
X-rays.  Findings on X-rays included orthopedic staples seen 
in the upper tibia from prior surgery, some bony spurring 
noted at the medial articular margin, and some mild narrowing 
of the medial joint space consistent with some degenerative 
joint disease of the knee.  

The impression on a May 1998 MRI performed for the veteran's 
private physician, Charles Billings, M.D., was essentially 
degenerative and post surgical changes to the right knee 
joint and soft tissue. 

During his September 1998 video conference, the veteran 
testified that he was not satisfied with his most recent VA 
examination.  He asserted that his right knee did not have 
full range of motion and that there was laxity and 
instability in the joint.   The veteran reported swelling 
that interfered with movement, and he testified that his knee 
gave out about three times a month.  He stated that he could 
only walk a couple of blocks without experiencing 
excruciating pain.  

In January 1999, the Board remanded the veteran's claim for 
additional development to include a new VA examination.

In a May 1999 statement, the veteran reported that his right 
knee problems have caused him to miss 365 hours of work in 
1998 and 120 hours of work in 1999.  He included his 
attendance record from his place of employment with the U.S. 
Postal Service, which indicate time lost from work.  The 
attendance records appear to indicate that the hours taken 
off from work were related to FMLA (Family Medical Leave 
Act).  Associated FMLA forms filled out by the veteran and 
signed by his health care provider relate to problems that 
the knee could cause the veteran while at work.    
 
On VA examination in July 1999, it was noted that the veteran 
reported continued complaints of pain and occasional giving 
way of the right knee.  On physical examination, the examiner 
noted that the veteran was able to walk without a limp and 
that he was able to squat satisfactorily.  Range of motion of 
the right knee was found to be minimally restricted, 
measuring from 0 degrees extension to 150 degrees flexion 
(compared to the left knee, which measured from 0 to 140 
degrees).  Findings included slight anterior drawer sign, no 
swelling of the right knee, and mild atrophy over the right 
quadriceps with some slight tenderness over the medial joint 
line.  X-rays reportedly revealed minimal degenerative 
changes of the right knee and the presence of a fixation 
device.  The diagnosis included degenerative arthritis of the 
right knee and status post ligamentous repair of the right 
knee.  Specifically responding to the Board's questions on 
remand pertaining to functional loss due to pain, the 
examiner indicated that the veteran had slightly restricted 
range of motion of the right knee, being 10 degrees less than 
that of the left knee.  Additionally, the VA physician found 
that there was a slight anterior drawer sign, which would 
give the veteran a certain sense of instability.  The 
examiner went on to state the opinion that the limitation of 
the range of motion and stability of the right knee would 
negatively influence the veteran's activities, particularly 
activities requiring running, squatting, climbing, prolonged 
walking, or prolonged standing.

In a January 2000 statement, the veteran indicated that the 
doctor never saw him walking, and as such, had no basis to 
state that walking was performed without a limp.  
Additionally, he asserted that there was swelling present in 
the right knee every day.      

In a March 2000 statement, the veteran's representative 
asserted that the veteran's right knee symptomatology 
warranted a higher rating.  Specifically, he cited VAOPGCPREC 
23-97 for the proposition that the veteran should be 
receiving separate ratings for his arthritis and his 
instability.    


II. Analysis

The veteran claims that his disability from the service-
connected right knee disorder has worsened and warrants a 
higher rating than the evaluation currently in effect.  He 
has presented a well-grounded claim for increased disability 
evaluation for his service-connected right knee disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating). The Board is satisfied that all appropriate 
development has been accomplished and the VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence that may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  38 
U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  Esteban 
v. Brown, 6 Vet.  App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14.  In Esteban, the 
Court ruled that the veteran, who had residuals of injury to 
the right side of his face, was entitled to separate ratings 
for disfigurement, a painful scar and muscle injury.  Thus, 
as a matter of law, the appellant was entitled to combine his 
10 percent rating for disfigurement under Diagnostic Code 
7800 with an additional 10 percent rating for tender and 
painful scars under Diagnostic Code 7804 and a third 10 
percent rating for facial muscle injury interfering with 
mastication under Diagnostic Code 5325.  The Court found that 
the critical element was that none of the symptomatology for 
any one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.

In the instant matter, the Board notes that the veteran's 
service-connected right knee disability was initially rated 
as noncompensable under DC 5257 (for other impairment of the 
knee, including instability).  After arthritis was shown on 
X-rays, however, the disability was recharacterized, and 
rated as 10 percent disabling under DC 5010-5257 (for 
arthritis and other impairment of the knee).  Pursuant to 
VAOPGCPREC 23-97 and Esteban, the Board now concludes that 
the veteran should receive separate ratings for disability 
due the arthritis (rated under DC 5010) and disability due to 
other, nonduplicative right knee symptoms (rated under DC 
5257).

Looking first to the provisions of DC 5257, the Board finds 
that a 10 percent disability rating is warranted when there 
is slight recurrent subluxation or lateral instability.  
Additionally, a 20 percent disability rating is in order when 
the recurrent subluxation or lateral instability is moderate, 
and a 30 percent rating is for application when the 
subluxation or instability is found to be severe.  The Board 
notes that the veteran has reported complaints of 
instability, instances where the right knee gives way, and 
the necessity of using a brace.  The objective medical 
findings from the July 1999 VA examination, however, show 
only that the veteran has a slight anterior drawer sign which 
would give him a certain sense of instability.  While the 
examiner opined that the veteran's limitation of range of 
motion and stability would have a negative affect on his 
activities, the physician made no medical finding that the 
instability in the right knee was any more than slight.  
Moreover, while earlier records do note lateral instability, 
no medical evidence on file has otherwise indicated that the 
veteran's right knee instability was more than slight.  In 
fact, on examination in January 1997, the examiner found that 
the lateral laxity in the veteran's post-operative right knee 
was the same as that in his apparently untouched left knee.  
These findings support nothing higher than a 10 percent 
rating under DC 5257 for slight instability of the right 
knee.    

Turning to the other provisions for rating the veteran's knee 
disorder with arthritis, the Board finds that the veteran 
does not have compensable right knee disability based 
exclusively on limitation of motion.  Diagnostic Codes 5260 
and 5261 contemplate knee disability based on limitation of 
flexion and extension, respectively.  Under DC 5260, a 10 
percent rating is assigned when flexion is limited to 45 
degrees.  Where flexion is limited to 30 degrees, a 20 
percent rating is assigned.  Higher evaluations may be 
assigned for greater degrees of limitation of flexion.  A 10 
percent rating may also be assigned pursuant to DC 5261 if 
extension of the leg is limited to 10 degrees.  Where 
extension is limited to 15 degrees, a 20 percent rating is 
assigned.  Higher evaluations are warranted for higher 
degrees of limitation of extension.  In this case, while 
range of motion of the right knee has been shown to measure 
from 0 degrees extension to 150 degrees flexion, the evidence 
indicates that the veteran's right knee does have some slight 
limitation of flexion.  In addition, arthritis of the right 
knee is established by X-ray findings.

Based on its review of the entire record, the Board finds 
that the veteran's right knee disorder is manifested by X-ray 
findings of degenerative changes, and slight limitation of 
flexion.  Therefore, the Board concludes that the criteria 
for a separate rating of 10 percent have been met under DC 
5010.  Under DC 5010, arthritis due to trauma, substantiated 
by x-ray findings, is rated as degenerative arthritis under 
DC 5003.  Pursuant to DC 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Further, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Here, however, the Board 
concludes that the criteria for a schedular rating in excess 
of 10 percent for the veteran's right knee disability under 
Diagnostic Codes 5010 and 5003 have not been met as flexion 
is not shown to be limited to 30 degrees nor extension 
limited to 15 degrees.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (1999).  The Court has held that pursuant to 38 C.F.R. § 
4.40 the Board must consider and discuss the impact of pain 
in making its rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 205 (1995).  Section 4.40 provides in part that 
functional loss may be due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant undertaking the motion.  The section also provides 
that weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

While his right knee has slight instability, as indicated 
above, the disability from that manifestation is adequately 
compensated under Diagnostic Code 5257 which takes any loose 
movement from relaxed ligaments into account.  Further, there 
is objective evidence that the veteran's right knee is 
painful with use.  This conclusion is supported by the 
pathology of slight atrophy above the knee and by X-ray 
findings of minimal degenerative changes.  However, the 
associated disability is adequately compensated by the 
separate 10 percent rating under Diagnostic Codes 5010 and 
5003.  Those codes contemplate disability from pain 
associated with arthritis.

The Board has also considered the provisions of 38 C.F.R. § 
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Otherwise, the lower rating will be assigned.  With respect 
to the veteran's right knee, his disability picture from 
arthritis does not more closely approximate the criteria for 
the next higher schedular rating of 20 percent under 
Diagnostic Codes 5010 and 5003.  As discussed earlier, the 
most current medical evidence does not show that the knee has 
more than slight limitation of motion which would warrant a 
20 percent schedular rating under the other codes considered 
in this decision.  Additionally, the disability picture from 
instability, likewise, does not more closely approximate the 
criteria for the next higher schedular rating of 20 percent 
under DC 5257, since the evidence of record shows no more 
than slight instability.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(1999).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. The 10 percent rating under DC 5257 
contemplates slight recurrent lateral instability or 
subluxation of the knee, and the 10 percent rating under 
Diagnostic Codes 5010 and 5003 contemplate the minimal pain 
and limitation of motion resulting from arthritis.  While 
higher ratings are available for either instability or for 
arthritis manifested by limitation of motion, the instability 
here is no more than slight; and the medical evidence of 
record reflects that the veteran's right knee does not have 
such limitation of motion which would warrant a compensable 
rating on that basis alone.  Furthermore, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required recent hospitalization for his 
right knee, nor is it shown that he requires frequent 
treatment of such disorder.  While the veteran has shown 
evidence of time reportedly lost from work as a result of his 
right knee disability, the Board finds that the right knee 
problems do not markedly interfere with employment to the 
extent as to render impractical the application of regular 
schedular standards.  Finally, there is no evidence that the 
impairment resulting solely from the veteran's service-
connected knee disability, warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted in this case.  The RO's 
failure to discuss extraschedular consideration and to refer 
the claim for assignment of such a rating as provided in the 
regulation was not prejudicial to the appellant in light of 
the Board's findings on that issue.


ORDER
 
A disability evaluation higher than 10 percent for slight 
recurrent lateral instability of the right knee is denied, 
but a separate schedular evaluation not higher than 10 
percent, for traumatic degenerative arthritis with limitation 
of motion, status post ACL repair of the right knee is 
granted, subject to the governing law and regulations 
applicable to the payment of monetary benefits.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

